Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 01/06/2020:
Claims 1-20 have been examined.
Claims 5-7, 12-14 and 19-20 have been objected to.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub. No.: CN 109737976A).
As per claims 1, 8 and 15, Chen discloses through the invention (see entire document) a method / system / non-transitory and machine-readable medium having stored thereon executable instructions adapted to establish a lane-change maneuver (see entire document, particularly abstract, Para [0006, 0020, 0034, 0066-0067], claims 1, 8), the method / system / non-transitory and machine-readable medium having stored thereon executable instructions that comprises: 
calculating a plurality of anchor points along a projected vehicle route (see entire document, particularly abstract, Para [0011-0035, 0043-0069], claims 1, 5-9); and 
based on the plurality of anchor points, generating a lane-change maneuver trajectory (see entire document, particularly abstract, Para [0020, 0034, 0066-0067], claims 1, 8).

As per claims 4, 11 and 18, Chen further discloses through the invention (see entire document) lane-change maneuver trajectory that overlaps each anchor point of the plurality of anchor points (see entire document, particularly abstract, Para [0011-0035, 0043-0069], claims 1, 5-9).

2.	Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub. No.: CN 109737976A) in view of Seegmiller (Pub. No.: US 2021/0108936A1).
As per claims 2, 9 and 16, Chen does not explicitly disclose, or is missing, based on the lane-change maneuver trajectory, performing the lane-change maneuver through an autonomous vehicle.
However, Seegmiller teaches through the invention (see entire document), particularly in Para [0077-0082], an autonomous vehicle is in a lane and/or is transitioning to/from that lane, that it is bound by one of the following longitudinal constraints for each object in the lane: track ahead of the object (if behind the autonomous vehicle), track behind the object (if ahead of the autonomous vehicle), or take an action to pass the object on the left or the right; using these constraints, the system that searches for a transition time interval to execute a lane change such that: constraints feasible, i.e. there is no track ahead constraint that would require violation of a track behind constraint; constraints achievable, given the autonomous vehicle's current state and dynamic limits; autonomous vehicle that must track behind or pass all objects currently ahead of it in origin corridor; autonomous vehicle that must respect posted speed limits, and autonomous vehicle that must respect comfort limits on longitudinal acceleration.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chen by incorporating, applying and utilizing the above steps, technique and features as taught by Seegmiller. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to … identify a time interval for executing the lane change, if the trajectory for the autonomous vehicle to traverse the local region includes a lane change trajectory (see entire Seegmiller document, particularly Para [0011]).

As per claims 3, 10 and 17, Chen does not explicitly disclose, or is missing, verifying the lane-change maneuver trajectory in compliance with one or more vehicle dynamics thresholds.
However, Seegmiller teaches through the invention (see entire document), particularly in Para [0077-0082], whenever an autonomous vehicle is in a lane and/or is transitioning to/from that lane, that it is bound by one of the following longitudinal constraints for each object in the lane: track ahead of the object (if behind the autonomous vehicle), track behind the object (if ahead of the autonomous vehicle), or take an action to pass the object on the left or the right; using these constraints, the system that searches for a transition time interval to execute a lane change such that: constraints feasible, i.e. there is no track ahead constraint that would require violation of a track behind constraint; constraints achievable, given the autonomous vehicle's current state and dynamic limits; autonomous vehicle that must track behind or pass 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Chen by incorporating, applying and utilizing the above steps, technique and features as taught by Seegmiller. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to … identify a time interval for executing the lane change, if the trajectory for the autonomous vehicle to traverse the local region includes a lane change trajectory (see entire Seegmiller document, particularly Para [0011]).


Allowable Subject Matter
1.	Claims 5-7, 12-14 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662